Exhibit 10.37

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

Clovis Oncology, Inc. (the “Company”), pursuant to its 2011 Stock Incentive Plan
(the “Plan”), hereby grants to the Holder the number of Restricted Stock Units
set forth below, each Restricted Stock Unit being a notional unit representing
the right to receive one share of Stock.  The Restricted Stock Units are subject
to all of the terms and conditions set forth in this Restricted Stock Unit Grant
Notice and Agreement (this “Agreement”) as well as all of the terms and
conditions of the Plan, all of which are incorporated herein in their entirety. 
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.

Holder:

[______________]

Date of Grant:

[______________]

Number of Restricted Stock Units:

[______________]

 

Vesting Schedule:[______________]

Settlement:The Company shall settle each vested Restricted Stock Unit for one
share of Stock, to be delivered to the Holder as soon as practicable (and in no
event later than the date that is two and one-half (2½) months following the
last day of the fiscal year in which the applicable vesting date occurs)
following the applicable vesting date. 

Termination:Except as otherwise provided herein with respect to the Holder’s
Termination by the Service Recipient without Misconduct, Section 7(d) of the
Plan regarding treatment of Restricted Stock Units upon Termination is
incorporated herein by reference and made a part hereof.  For the avoidance of
doubt, all unvested Restricted Stock Units that do not vest upon the occurrence
of a Termination shall be forfeited for no consideration as of the date of such
Termination.    

Additional Terms:Restricted Stock Units shall be subject to the following
additional terms:

·



The Holder will be required to satisfy applicable withholding tax obligations as
provided in Section 18 of the Plan.  By signing below, the Holder elects to have
such amount satisfied by delivery of an irrevocable direction to a securities
broker (on a form prescribed by the Committee) to sell shares of Stock and to
deliver all or part of the sale proceeds to the Company in payment of the
applicable withholding taxes.  The Holder acknowledges and agrees that the
Holder does not have authority, influence or control



--------------------------------------------------------------------------------

 



over any sales of Stock effected pursuant to the foregoing, and will not attempt
to exercise any authority, influence or control over such sales.  It is the
intent of the parties that these provisions comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and these provisions shall be
interpreted to comply with the requirements of Rule 10b5-1(c).  The Holder
agrees to make all filings, if any, required under and monitor Holder’s own
compliance with Sections 13(d), 13(g) and 16 of the Exchange Act. 

·



Any certificates representing the Stock delivered to the Holder shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such shares are listed,
and any applicable federal or state laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions as the Committee deems appropriate.

·



This Restricted Stock Unit Agreement does not confer upon the Holder any right
to continue as an employee or service provider of the Company or any other
member of the Company Group.

·



This Restricted Stock Unit Agreement does not confer upon the Holder any voting
rights or other rights as a stockholder of the Company unless and until the
shares of Stock in respect of the Restricted Stock Units have been issued in
settlement thereof.

·



This Restricted Stock Unit Agreement shall be construed and interpreted in
accordance with the laws of the State of Colorado, without regard to the
principles of conflicts of law thereof.

·



The Holder agrees that the Company may deliver all documents relating to the
Plan or these Restricted Stock Units (including, without limitation, a copy of
the Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission) by email or by posting them
on a website maintained by the Company or by a third party under contract with
the Company (with notification of the same to be provided to the Holder by email
or such other reasonable manner as determined by the Company).



2

--------------------------------------------------------------------------------

 



***

The undersigned Holder acknowledges receipt of the plan, and, as an express
condition to the grant of RESTRICTED sTOCK UNITS under this AGREEMENT, agrees to
be bound by the terms OF both the AGREEMENT and the Plan.

CLOVIS ONCOLOGY, Inc.

By:

Signature

Title:

Date:

Holder



Signature

Date:

 

 

3

--------------------------------------------------------------------------------